Citation Nr: 1528729	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical spondylosis with radiculopathy.

3.  Entitlement to service connection for cervical spondylosis with radiculopathy, to include as secondary to residuals of cold injuries of the feet or coronary artery disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1976 to August 1980; and he served in the Louisiana Army National Guard for two years, 1981 to 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran requested a Board hearing in connection with his appeal which was scheduled for May 2015.  However, in April 2015 the Veteran submitted correspondence indicating that he wished to cancel the hearing.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for pes planus has been raised by the record in a September 2007 statement, as the Veteran stated that having a "pre-existing condition of 'Flat Feet'" affected his upper extremities, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Delisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (noting that a Veteran may articulate one theory of service connection, but he is not limited to that theory).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Following the issuance of the supplemental statement of the case in September 2014, VA added examination reports to the electronic record which are not relevant to the issue decided herein.  Accordingly, a waiver of AOJ review is not required.  

The issue of service connection for cervical spondylosis, to include as due to residuals of cold injuries, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is not related to active service.

2.  In a December 2009 decision, the Board denied the Veteran's claim for service connection for cervical spondylosis with radiculopathy, to include as secondary to service-connected residuals of cold injuries of the feet.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the December 2009 Board decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cervical spondylosis with radiculopathy.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The December 2009 Board decision that denied the Veteran's appeal for service connection for cervical spondylosis with radiculopathy is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  

3.  New and material evidence having been received, the claim for service connection for cervical spondylosis with radiculopathy is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the request to reopen the claim for service connection for cervical spondylosis, the Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the cervical spondylosis claim is reopened herein, any error in providing appropriate notice or assistance is harmless error.

Regarding service connection for coronary artery disease, in correspondence dated in April 2010, prior to the June 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2010 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available service treatment records and post service treatment records have been associated with the claims file.  In September 2010 records from the Office of the Adjutant General were sent to VA.  The Board also notes that in January 2012 requests for the Veteran's Louisiana National Guard Records were made.  In August 2012, a Formal Finding of the Unavailability of Army National Guard Personnel and incomplete Service Treatment Records, for the period of service from 06-06-81 to 08-13-83 was issued, that noted all the steps taken to obtain documents.  Also, in August 2012, the Veteran was notified that service departments were contacted, and that some of the service treatment records from his Army National Guard service from June 1981 to August 1983 could not be located.  He was informed that it was ultimately his responsibility to furnish the evidence, that he should provide copies of any records in his possession as soon as he could or contact the RO within 10 days, otherwise VA could decide his claim as soon as attempts to obtain relevant evidence were complete.  See 38 C.F.R. § 3.159(e) (2014).  The Veteran responded later in the month indicating that he did not have any service treatment records for his National Guard service and provided additional argument and evidence.  Regardless, the Veteran has not alleged for the claim decided herein that any of these outstanding service treatment records document coronary artery disease.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A VA medical opinion was obtained in August 2014.  The Board finds the opinion to be thorough and complete with respect to the Veteran's claimed coronary artery disease.  The clinician reviewed the electronic claims file and provided an opinion supported by a rationale; therefore, the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran ultimately declined the opportunity to testify before a Veterans Law Judge.  Therefore the duties to assist have been met.  

Analysis

The Veteran essentially contends that he has coronary artery disease as a result of his military service, including when he suffered from chest pains in service. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records are negative for any complaints or diagnoses or coronary artery disease; however they do contain notations of chest pain.  Service treatment records of the Veteran's period of active duty in the Army show that he was seen for chest pain and cold symptoms due to a chest cold in August 1977.  In August 1978 the Veteran complained of headache, as well as chest pain.  He had been having the chest pain, sometimes as often as three times per month, for the last two to years.  The assessment was chest pain was of uncertain etiology.  A chest X-ray report in August 1978 noted that he had had substernal pain, off and on, for two years.  The chest X-ray found no significant abnormality.

In December 2000, the Veteran was seen by a Dr. B.G.M., who noted the Veteran's family history was significant for coronary artery disease.  He was negative for angina, myocardial infarction, hypertension, or irregular heart rate.

In April 2010, the Veteran was evaluated by a private clinician for possible coronary artery disease.  A family history of the disease was again noted. 

August 2011 VA medical center (VAMC) treatment records note a diagnosis of coronary artery disease, but no etiology is given.  

In August 2014, a VA medical opinion was obtained.  The clinician reviewed the claims file and opined that it was less likely than not that the Veteran's coronary artery disease was caused by or represented a progression of the chest pain symptoms the Veteran showed during service.  The rationale was that the chest pain symptoms noted were not typical of heart disease and that it was very unlikely that a twenty year old would have symptomatic heart disease.  The examiner also noted it was not likely that symptomatic heart disease would not be definitively diagnosed until twenty years after it began.  

With respect to Hickson element (1), current disability, the record, including VA medical records, shows that the Veteran has coronary artery disease.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, service treatment records do not show coronary artery disease in service, but they do demonstrate that the Veteran suffered from chest pains of an unknown etiology on multiple occasions.  Hickson element (2) is therefore met. 

Turning to crucial Hickson element (3), nexus, the clinician who rendered the August 2014 opinion ultimately opined that the Veteran's coronary artery disease was not due to chest pain in service, as chest pain is not typical of the disease and because it is unlikely the Veteran would have symptomatic heart disease that went undiagnosed for over twenty years.  

In weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  As noted above, the VA opinion is considered probative and carries significant weight as it was based upon a complete review of the Veteran's history, and the clinician has provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current disease and chest pain in service, the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current coronary artery disease and any instance of chest pain during his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the lay statements are not afforded probative value on the issue of nexus.  The Veteran has not provided evidence, medical or otherwise, that links his coronary artery disease to service other than his own lay statements.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

It is also noted that coronary artery disease was not shown to a degree of 10 percent within one year of discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, while the Veteran is competent to report that he had chest pains in service which continued thereafter, and such statements are considered credible and probative, his assertions are outweighed by the more probative medical opinion which indicates that the current heart disorder is not related to chest pain which manifested in service.  The clinician's opinion is entitled to greater weight based on his review of the history, medical training and as a rationale was provided for the opinion.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Analysis -New and Material Evidence Claim for Cervical Spondylosis

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran appealed the RO's decision denying benefits and the Board then denied the appeal by way of a December 2009 Board decision.  There is no indication that the Board's determination was appealed to the Court of Appeals for Veterans Claims or that the Veteran filed a motion for reconsideration, to vacate, or to revise the Board decision on the basis of clear and unmistakable error.  As a result, the Board's decision is final.

The Veteran's current claim for entitlement to service connection for cervical spondylosis is based upon the same factual basis as his claim for entitlement to service connection which was denied in the December 2009 Board decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
The Veteran has since asserted that his disability is related to the chest pains he had in service.  Evidence submitted includes a February 2010 statement by a Dr. B.G.M. stating "I have discussed with [the Veteran] that there is a possible correlation of the cervical spondylosis to chest pain.  However, with his past medical history, it is important that he be seen and evaluated by his primary care physician for any type of cardiac abnormalities."  The Veteran also stated in his notice of disagreement that his private clinician stated during on April 2010 during his office visit that the chest pains could be related to cervical spondylosis.  

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the December 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's cervical spondylosis and chest pains incurred in service (which the Veteran claims was coronary artery disease), which was the element of service connection that was previously unsubstantiated.  New and material evidence having been received, reopening of the previously denied claim of service connection for cervical spondylosis with radiculopathy is warranted.  


ORDER

Entitlement to service connection for coronary artery disease is denied.

New and material evidence having been received, the claim for service connection for cervical spondylosis with radiculopathy is reopened.  


REMAND

The Veteran essentially contends that he has cervical spondylosis with radiculopathy due to chest pains in service, or alternatively due to his residuals of cold injuries from service.

In April 2001, Dr. B. G. M. stated that "In regards to the exact causation of Mr. [redacted]'s [cervical spondylosis], it cannot be stated with 100% medical certainty that his job caused his present condition but it cannot be stated with complete medical certainty that his work duties have aggravated and enhanced his medical condition."

In April 2004, the Veteran submitted a lay statement that he strongly believed that cold weather conditions in service precipitated, accelerated, or aggravated his cervical condition.  

In his July 2010 Notice of Disagreement, the Veteran stated that during his June 2010 appointment at Overton Brooks VA Medical Center at Shreveport, LA claimant that he complained to a Dr. Y. how some mornings his feet and lower legs were in pain and that he could hardly walk and that the clinician's explanation to him was that his feet problems were related to cervical spondylosis.  

The Veteran is competent to report this conversation taking place.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran has already been afforded a VA examination to determine the nature and etiology of his cervical spondylosis and whether it was related to his chest pain in service, all theories of entitlement have not been addressed, and a VA examiner should address whether the Veteran's cervical spondylosis with radiculopathy was caused or aggravated by the Veteran's service-connected residuals of cold injuries of the feet.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his cervical spondylosis with radiculopathy.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spondylosis with radiculopathy was either (1) caused by or (2) is aggravated by the Veteran's service-connected residuals of cold injuries of the feet or pes planus.

If the examiner determines that the Veteran's cervical spondylosis is aggravated by the Veteran's service-connected foot condition or pes planus, the examiner should report the baseline level of severity of the cervical spondylosis prior to the onset of aggravation.  If some of the increase in severity of the cervical spondylosis is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should also opine whether the cervical spondylosis is at least as likely as not related to service to include whether such is related to cold injury or chest pains therein. 

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


